Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ remarks regarding claim 1, 8, 11 and 18:

    PNG
    media_image1.png
    167
    641
    media_image1.png
    Greyscale

The examiner would like to thank the applicant for amending the claims and explaining their position. Based on the amendments made to the claims, these remarks are now moot under new grounds of rejection as taught by a different embodiment of Zhang. Further details of the rejection are presented below.
Claim Objections
Claims 5, 6, 15 and 16 are objected to because of the following informalities:  
The claims state “switch configured to be capable of outputting”. This part of the claims is not clear and should be changed to “switch configured to output”.
Claims 6 and 16 also state “optical branching unit configured to branch…into two”. This should state “into two paths” or or other synonymous terms, in order to avoid any ambiguity. Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states in line 4, “and the outside of the submarine”. There is insufficient antecedent basis for this limitation.
Claim 6 states in line 3, “to branch the input optical signal and the input control signal”. The claim further states in line 8, “to the outside of the submarine”. There is insufficient antecedent basis for all these limitations.
Furthermore, claim 6 states “an optical switch configured to be capable of outputting either of the optical signal and the control signal input from the optical component, and the optical signal and the control signal in the other of the branched two branched by the optical branching unit”. This part of the limitation is unclear to the examiner. The claim states “either of the optical signal and the control signal…and the optical signal and control signal in the other of the branched two”. It is not clear how the output can comprise both “either” and “and”. Is the optical switch supposed to output both input from the optical component and the other of the branched or is it supposed to output “either” input from the optical component or the other of the branched?
Claim 6 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “When the malfunction of the submarine optical communication apparatus 40 does not occur, the main signal SM and control signal SC output from the optical branching unit 47 to the reception unit 11 are output to the optical fiber FT2 through the WSS 23A and the optical switch 45”. Claim 6 depends on claim 1 which states “a reception unit configured to receive the optical signal and a control signal” and claim 6 simply states “the optical signal and the control signal input from the optical component” but there is no language to show how the optical signal and the control signal arrive at the optical component so that it can be input to the optical switch. As per paragraph [0056] of the specifications, “When the malfunction of the submarine optical communication apparatus 40 does not occur, the main signal SM and control signal SC output from the optical branching unit 47 to the reception unit 11 are output to the optical fiber FT2 through the WSS 23A and the optical switch 45” i.e. in a non-fault situation, without the steps of the optical signal and the control signal output from the reception unit which are further output to FT2 through the WSS 23A, the optical signal and the control signal cannot be input from the optical component. The applicant is requested to incorporate such language to clearly show the relationship between the steps in order to stay consistent with the scope of the invention.
Claim 15 suffers from similar issues as claim 5 above.
Claim 16 suffers from similar issues as claim 6 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639).
Regarding claim 1, Zhang teaches a submarine optical communication apparatus (Apparatus of Fig. 3 with the control circuit implementation of Fig. 8) comprising: an optical component configured to process an optical signal output from an optical communication apparatus (Fig. 3, optical component OS); a control unit configured to control the optical component according to a control scheme of the optical component (Fig. 8, control unit comprises Micro controller unit and Drive circuit; paragraph [0138], in FIG. 8, a part in a large solid line frame is the control circuit. Further refer to FIG. 3, and the control circuit includes: a micro controller unit and a drive circuit); and a reception unit (Fig. 8, Control command demodulation circuit; Fig. 6 shows the reception unit comprising the Control command demodulation circuit and PD1; paragraph [0118], the control command demodulation circuit and the first detection circuit share the first photodetector (PD 1) and the transimpedance amplifier) configured to receive the optical signal and a control signal, convert the control signal into an electric signal (paragraph [0117], the first photodetector generates the current by using optical power received by the first photodetector; the current passes through the transimpedance amplifier, and the transimpedance amplifier outputs an electrical signal to the control command demodulation circuit…obtaining the control command by means of demodulation…), and output the converted signal to the control unit (paragraph [0140], the control signal of the control command demodulation circuit is received), wherein the control unit switches the control scheme of the optical component in response to the control signal converted into the electric signal (paragraph [0140], the control signal of the control command demodulation circuit is received, a drive instruction is output, so that the drive circuit drives the optical switch to switch to the second working mode (switches control scheme of the optical component)), the control unit comprises a programmable logic circuit that performs a control operation for the optical component according to the control scheme of the optical component, (Fig. 8, control unit comprises programmable logic circuit Micro controller unit and Drive circuit), the control signal includes a first switching signal instructing to change a logic configuration of the programmable logic circuit (paragraph [0140], if the control signal of the control command demodulation circuit is received, a drive instruction is output i.e. the drive instruction causes the change in logic configuration of the logic circuit based on the control signal (no drive instruction leads to no change); paragraph [0057], the driver circuit outputs different drive instructions (change of logic) based on the control signal), the control unit changes the logic configuration of the programmable logic circuit in response to the first switching signal converted into the electric signal to change the control scheme of the optical component (paragraph [0140], if the control signal of the control command demodulation circuit is received, a drive instruction is output so that the drive circuit drives the optical switch to switch to the second working mode i.e. the drive instruction causes the change in logic configuration of the logic circuit based on the control signal (no drive instruction leads to no change); paragraph [0180], The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state), and the programmable logic circuit performs the control operation based on the control scheme configured by the changed logic configuration (Fig. 8, control signal is received by the control unit and a drive instruction is output to change the control scheme of the optical component OS; paragraph [0140], if the control signal of the control command demodulation circuit is received, a drive instruction is output, so that the drive circuit drives the optical switch to switch to the second working mode; paragraph [0164], where further refer to FIG. 6 and the descriptions thereof. In FIG. 15, after converting an optical signal into an electrical signal, the PD demodulates, by using the subsequent control command demodulation circuit, a control command (control command) modulated on the optical signal, and sends the control command to the MCU. The MCU sends a drive signal (signal to change control scheme of the optical component) to the optical switch by using the drive circuit, so as to drive the corresponding optical switch to change a working state).
Although Zhang doesn’t explicitly state in paragraph 117 that the reception unit receives the optical signal and a control signal, paragraph 143 states “and a branching unit that couples a part of the optical signal on which a control command is modulated”. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to realize that the reception unit receives the optical signal and a control signal which is then converted to an electrical signal to be received by the control command reception unit for the purposes of improving a redundancy effect (Zhang: paragraph [0009]).
Regarding claim 10, Zhang teaches the submarine optical communication apparatus according to Claim 1, wherein Zhang teaches the control signal is any one of a signal having a wavelength other than wavelengths used in the optical signal, a signal having a wavelength that is the same as any one of the wavelengths used in the optical signal (paragraphs [0178], lines 7-11 and paragraph [0179], lines 2-4).  
Regarding claim 11, Zhang teaches a submarine optical communication system comprising: an optical communication apparatus configured to output an optical signal and a control signal (Fig. 3, Input signal received from an optical communication apparatus; paragraph [0143], lines 1-5); and4Application No. 16/770,282Docket No.: 2209650.00328US 1Amendment dated June 3, 2021Reply to Office Action of February 26, 2021 a submarine optical communication apparatus configured to receive the optical signal and the control signal (paragraph [0117], the first photodetector generates the current by using optical power received by the first photodetector; the current passes through the transimpedance amplifier, and the transimpedance amplifier outputs an electrical signal to the control command demodulation circuit…obtaining the control command by means of demodulation…) from the optical communication apparatus (Apparatus of Fig. 3 with the control circuit implementation of Fig. 8), wherein the submarine optical communication apparatus comprises: an optical component configured to process the optical signal output from the optical communication apparatus (Fig. 3, optical component OS); a control unit configured to control the optical component according to a control scheme of the optical component (Fig. 8, control unit comprises Micro controller unit and Drive circuit; paragraph [0138], in FIG. 8, a part in a large solid line frame is the control circuit. Further refer to FIG. 3, and the control circuit includes: a micro controller unit and a drive circuit); and a reception unit (Fig. 8, Control command demodulation circuit; Fig. 6 shows the reception unit comprising the Control command demodulation circuit and PD1; paragraph [0118], the control command demodulation circuit and the first detection circuit share the first photodetector (PD 1) and the transimpedance amplifier) configured to receive the optical signal and the control signal, convert the control signal into an electric signal (paragraph [0117], the first photodetector generates the current by using optical power received by the first photodetector; the current passes through the transimpedance amplifier, and the transimpedance amplifier outputs an electrical signal to the control command demodulation circuit…obtaining the control command by means of demodulation…), and output the converted signal to the control unit (paragraph [0140], the control signal of the control command demodulation circuit is received), and the control unit switches a control scheme of the optical component in response to the control signal converted into the electric signal (paragraph [0140], the control signal of the control command demodulation circuit is received, a drive instruction is output, so that the drive circuit drives the optical switch to switch to the second working mode (switches control scheme of the optical component)), the control unit comprises a programmable logic circuit that performs a control operation for the optical component according to the control scheme of the optical component (Fig. 8, control unit comprises programmable logic circuit Micro controller unit and Drive circuit), the control signal includes a first switching signal instructing to change a logic configuration of the programmable logic circuit (paragraph [0140], if the control signal of the control command demodulation circuit is received, a drive instruction is output i.e. the drive instruction causes the change in logic configuration of the logic circuit based on the control signal (no drive instruction leads to no change); paragraph [0057], the driver circuit outputs different drive instructions (change of logic) based on the control signal), the control unit changes the logic configuration of the programmable logic circuit in response to the first switching signal converted into the electric signal to change the control scheme of the optical component (paragraph [0140], if the control signal of the control command demodulation circuit is received, a drive instruction is output so that the drive circuit drives the optical switch to switch to the second working mode i.e. the drive instruction causes the change in logic configuration of the logic circuit based on the control signal (no drive instruction leads to no change); paragraph [0180], The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state), and the programmable logic circuit performs the control operation based on the control scheme configured by the changed logic configuration (Fig. 8, control signal is received by the control unit and a drive instruction is output to change the control scheme of the optical component OS; paragraph [0140], if the control signal of the control command demodulation circuit is received, a drive instruction is output, so that the drive circuit drives the optical switch to switch to the second working mode; paragraph [0164], where further refer to FIG. 6 and the descriptions thereof. In FIG. 15, after converting an optical signal into an electrical signal, the PD demodulates, by using the subsequent control command demodulation circuit, a control command (control command) modulated on the optical signal, and sends the control command to the MCU. The MCU sends a drive signal (signal to change control scheme of the optical component) to the optical switch by using the drive circuit, so as to drive the corresponding optical switch to change a working state).
Although Zhang doesn’t explicitly state in paragraph 117 that the reception unit receives the optical signal and a control signal, paragraph 143 states “and a branching unit that couples a part of the optical signal on which a control command is modulated”. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to realize that the reception unit receives the optical signal and a control signal which is then converted to an electrical signal to be received by the control command reception unit for the purposes of improving a redundancy effect (Zhang: paragraph [0009]).
Regarding claim 20, Zhang teaches the submarine optical communication system according to Claim 11, wherein Zhang teaches the control signal is any one of a signal having a wavelength other than wavelengths used in the optical signal, a signal having a wavelength that is the same as any one of the wavelengths used in the optical signal (paragraphs [0178], lines 7-11 and paragraph [0179], lines 2-4).  
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639) in view of Kasahara (US 7130544).
Regarding claim 3, Zhang teaches the submarine optical communication apparatus according to Claim 1 wherein the control signal includes a command signal (paragraph [0117], the first photodetector generates the current by using optical power received by the first photodetector; the current passes through the transimpedance amplifier, and the transimpedance amplifier outputs an electrical signal to the control command demodulation circuit…obtaining the control command by means of demodulation…).
Although addressing a signal to transmit it to a particular destination is well used in the industry, Zhang doesn’t teach wherein the signal includes an address signal and outputting an optical signal based on the address signal.  
Kasahara teaches wherein a signal output from a transmitter 1 includes an address signal (Col. 2, lines 29-35, main signal along with the address signal), and the control unit outputs a signal based on the address signal (Col. 3, lines 28-35, each repeater receives the respective optical signal addressed to it).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control signal output as taught by Zhang and incorporate adding an address to the information carrying signal as taught by Kasahara so that the optical signal can be properly sent to its respective location for further processing.
Regarding claim 13, Zhang teaches the submarine optical communication system according to Claim 11, wherein the control signal includes a command signal (paragraph [0117], the first photodetector generates the current by using optical power received by the first photodetector; the current passes through the transimpedance amplifier, and the transimpedance amplifier outputs an electrical signal to the control command demodulation circuit…obtaining the control command by means of demodulation…).
Although addressing a signal to transmit it to a particular destination is well used in the industry, Zhang doesn’t teach wherein the signal includes an address signal and outputting an optical signal based on the address signal.  
Kasahara teaches wherein a signal output from a transmitter 1 includes an address signal (Col. 2, lines 29-35, main signal along with the address signal), and the control unit outputs a signal based on the address signal (Col. 3, lines 28-35, each repeater receives the respective optical signal addressed to it).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control signal output as taught by Zhang and incorporate adding an address to the information carrying signal as taught by Kasahara so that the optical signal can be properly sent to its respective location for further processing.  
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639) in view of Frisch (US 2018/0278326).
Regarding claim 5, Zhang teaches the submarine optical communication apparatus according to Claim 1.
Although Zhang teaches the submarine apparatus receives the optical signal and the control signal and that the control signal is converted into the electric signal by the reception unit, Zhang doesn’t teach further comprising: an optical switch configured to be capable of outputting combined signal input from the reception unit to either of the optical component and the outside of the submarine optical communication apparatus; and an integrated circuit configured to switch the optical switch in response to the control signal, wherein in a state in which the combined signal are output from the optical switch to the optical component, the integrated circuit switches the optical switch such that the combined signal are output from the optical switch to the outside of the submarine optical communication apparatus without passing through the optical component, in response to a switching signal for the optical switch included in the control signal or when an occurrence of malfunction is notified from one or both of the control unit and the optical component.
Frisch also teaches an optical communication apparatus (Figs. 8/9, apparatus 150) further comprising: an optical switch (Figs. 8/9, optical switch 221) configured to be capable of outputting combined signal input from the reception unit (Fig. 8/9, reception at the input of apparatus 150 and cable 110 towards switch 221) to either of the optical component (Fig. 8, optical component 141) and the outside of the submarine optical communication apparatus (Fig. 9, outside of the apparatus with cable 120); and an integrated circuit (Fig. 12, integrated circuit 210) configured to switch the optical switch in response to the control signal (paragraph [0066], control signal based on the loss of optical signal and/or electrical signal), wherein in a state in which the combined signal are output from the optical switch to the optical component (state shown in Fig. 8), the integrated circuit switches the optical switch such that the combined signal are output from the optical switch to the outside of the submarine optical communication apparatus without passing through the optical component, in response to a switching signal for the optical switch included in the control signal (paragraph [0066], The switching module 210 may therefore be responsive to the optical signal detector 241 and/or electrical signal detector 242 to switch into a bypass state (as shown in FIG. 12). The loss of optical signal and/or electrical signal…may cause the switching module 210 to configure into a bypass state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Zhang and incorporate the structure and functionality of the optical switch as taught by Frisch in order to avoid disruption of traffic flow between different locations (Frisch: paragraph [0049]).
Regarding claim 15, Zhang teaches the submarine optical communication system according to Claim 11.
Although Zhang teaches the submarine apparatus receives the optical signal and the control signal and that the control signal is converted into the electric signal by the reception unit, Zhang doesn’t teach further comprising: an optical switch configured to be capable of outputting the optical signal and the control signal input from the reception unit to either of the optical component and the outside of the submarine optical communication apparatus; and an integrated circuit configured to switch the optical switch in response to the control signal converted into the electric signal by the reception unit, wherein in a state in which the optical signal and the control signal are output from the optical switch to the optical component, the integrated circuit switches the optical switch such that the optical signal and the control signal are output from the optical switch to the outside of the submarine optical communication apparatus without passing through the optical component, in response to a switching signal for the optical switch included in the control signal or when an occurrence of malfunction is notified from one or both of the control unit and the optical component.
Frisch also teaches an optical communication apparatus (Figs. 8/9, apparatus 150) further comprising: an optical switch (Figs. 8/9, optical switch 221) configured to be capable of outputting combined signal input from the reception unit (Fig. 8/9, reception at the input of apparatus 150 and cable 110 towards switch 221) to either of the optical component (Fig. 8, optical component 141) and the outside of the submarine optical communication apparatus (Fig. 9, outside of the apparatus with cable 120); and an integrated circuit (Fig. 12, integrated circuit 210) configured to switch the optical switch in response to the control signal (paragraph [0066], control signal based on the loss of optical signal and/or electrical signal), wherein in a state in which the combined signal are output from the optical switch to the optical component (state shown in Fig. 8), the integrated circuit switches the optical switch such that the combined signal are output from the optical switch to the outside of the submarine optical communication apparatus without passing through the optical component, in response to a switching signal for the optical switch included in the control signal (paragraph [0066], The switching module 210 may therefore be responsive to the optical signal detector 241 and/or electrical signal detector 242 to switch into a bypass state (as shown in FIG. 12). The loss of optical signal and/or electrical signal…may cause the switching module 210 to configure into a bypass state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Zhang and incorporate the structure and functionality of the optical switch as taught by Frisch in order to avoid disruption of traffic flow between different locations (Frisch: paragraph [0049]).
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639) in view of Kovsh (US 2011/0200322).
Regarding claim 6, Zhang teaches the submarine optical communication apparatus according to Claim 1 further comprising an optical branching unit (Fig. 6, branching unit CPL 1) configured to branch the input optical signal and the input control signal into two (Fig. 6, CPL 1 branches into two) and output the optical signal and the control signal in one of the branched two to the reception unit (Fig. 6, one output of CPL 1 is towards the reception unit).
Although Zhang teaches the submarine apparatus receives the optical signal and the control signal and that the control signal is converted into the electric signal by the reception unit, Zhang doesn’t teach further comprising: an optical switch configured to be capable of outputting either of the portions of the combined signal input from the optical component, and the combined signal in the other of the branched two branched by the optical branching unit, to the outside of the submarine optical communication apparatus; and an integrated circuit configured to switch the optical switch in response to the control signal, wherein in a state in which the optical signal and the control signal input from the optical component are output from the optical switch to the outside of the submarine optical communication apparatus, the integrated circuit switches the optical switch such that the combined signal input from the optical branching unit are output from the optical switch to the outside of the submarine optical communication apparatus, in response to a switching signal for the optical switch included in the control signal or when an occurrence of malfunction is notified from one or both of the control unit and the optical component.
Kovsh also teaches a communication apparatus (Fig. 5, apparatus 500) further comprising: an optical switch (Fig. 5, optical switch 232) configured to be capable of outputting either of the portions of the combined signal input from the optical component (Fig. 5, switch 232 coupled to optical component 252), and the combined signal in the other of the branched two branched by the optical branching unit (Fig. 5, switch 232 coupled to branching unit 222), to the outside of the submarine optical communication apparatus (paragraph [0041], the trunk output switch 232 to the trunk output path 233); and an integrated circuit configured to switch the optical switch in response to the control signal (paragraph [0041], the controller 310 may send a command to optical switch…232), wherein in a state in which the optical signal and the control signal input from the optical component are output from the optical switch to the outside of the submarine optical communication apparatus (paragraph [0036], The branch input optical switch 222 may be configured to selectively couple the WDM branch input signal 220 to… the filter stage 250), the integrated circuit switches the optical switch such that the combined signal input from the optical branching unit are output from the optical switch to the outside of the submarine optical communication apparatus, in response to a switching signal for the optical switch included in the control signal (paragraph [0041], if a fault is detected on the trunk path, the controller 310 may send a command to optical switches 222, 232 to couple the WDM branch input signal 220 to the trunk output path 233).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Zhang and incorporate the structure and functionality of the optical switch as taught by Kovsh in order provide a flexible branching unit configured for fault tolerance and/or coupling flexibility (Kovsh: paragraph [0001]).
Regarding claim 16, Zhang teaches the submarine optical communication system according to Claim 11, further comprising further comprising an optical branching unit (Fig. 6, branching unit CPL 1) configured to branch the input optical signal and the input control signal into two (Fig. 6, CPL 1 branches into two) and output the optical signal and the control signal in one of the branched two to the reception unit (Fig. 6, one output of CPL 1 is towards the reception unit).
Although Zhang teaches the submarine apparatus receives the optical signal and the control signal and that the control signal is converted into the electric signal by the reception unit, Zhang doesn’t teach further comprising: an optical branching unit configured to branch the input optical signal and the input control signal into two and output the optical signal and the control signal in one of the branched two to the reception unit; an optical switch configured to be capable of outputting either of the optical signal and the control signal input from the optical component, and the optical signal and the control signal in the other of the branched two branched by the optical branching unit, to the outside of the submarine optical communication apparatus; and an integrated circuit configured to switch the optical switch in response to the control signal converted into the electric signal by the reception unit, wherein in a state in which the optical signal and the control signal input from the optical component are output from the optical switch to the outside of the submarine optical communication apparatus, the integrated circuit switches the optical switch such that the optical signal and the control signal input from the optical branching unit are output from the optical switch to the outside of the submarine optical communication apparatus, in response to a switching signal for the optical switch included in the control signal or when an occurrence of malfunction is notified from one or both of the control unit and the optical component.
Kovsh also teaches a communication apparatus (Fig. 5, apparatus 500) further comprising: an optical switch (Fig. 5, optical switch 232) configured to be capable of outputting either of the portions of the combined signal input from the optical component (Fig. 5, switch 232 coupled to optical component 252), and the combined signal in the other of the branched two branched by the optical branching unit (Fig. 5, switch 232 coupled to branching unit 222), to the outside of the submarine optical communication apparatus (paragraph [0041], the trunk output switch 232 to the trunk output path 233); and an integrated circuit configured to switch the optical switch in response to the control signal (paragraph [0041], the controller 310 may send a command to optical switch…232), wherein in a state in which the optical signal and the control signal input from the optical component are output from the optical switch to the outside of the submarine optical communication apparatus (paragraph [0036], The branch input optical switch 222 may be configured to selectively couple the WDM branch input signal 220 to… the filter stage 250), the integrated circuit switches the optical switch such that the combined signal input from the optical branching unit are output from the optical switch to the outside of the submarine optical communication apparatus, in response to a switching signal for the optical switch included in the control signal (paragraph [0041], if a fault is detected on the trunk path, the controller 310 may send a command to optical switches 222, 232 to couple the WDM branch input signal 220 to the trunk output path 233).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Zhang and incorporate the structure and functionality of the optical switch as taught by Kovsh in order provide a flexible branching unit configured for fault tolerance and/or coupling flexibility (Kovsh: paragraph [0001]).
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639) in view of Zaacks (US 2008/0310840).
Regarding claim 7, Zhang teaches the submarine optical communication apparatus according to Claim 1, wherein Zhang teaches the control unit switches the control scheme of the optical component in response to the control signal (paragraph [0140], if the control signal of the control command demodulation circuit is received, a drive instruction is output so that the drive circuit drives the optical switch to switch to the second working mode i.e. the drive instruction causes the change in logic configuration of the logic circuit based on the control signal (no drive instruction leads to no change); paragraph [0180], The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state).
Zhang doesn’t teach to change a bit rate of the signal provided to the optical component.  
Zaacks teaches a control unit that changes a bit rate of the optical signal (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the control unit taught by Zhang and incorporate the functionality taught by Zaacks as this will help perform power equalization in the network between the different transmission points (Zaacks: paragraph [0029]).
9ActiveUS 180087269v.1Regarding claim 17, Zhang teaches the submarine optical communication system according to Claim 11, wherein Zhang teaches the control unit switches the control scheme of the optical component in response to the control signal (paragraph [0140], if the control signal of the control command demodulation circuit is received, a drive instruction is output so that the drive circuit drives the optical switch to switch to the second working mode i.e. the drive instruction causes the change in logic configuration of the logic circuit based on the control signal (no drive instruction leads to no change); paragraph [0180], The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state).
Zhang doesn’t teach to change a bit rate of the signal provided to the optical component.  
Zaacks teaches a control unit that changes a bit rate of the optical signal (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the control unit taught by Zhang and incorporate the functionality taught by Zaacks as this will help perform power equalization in the network between the different transmission points (Zaacks: paragraph [0029]).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639) in view of Ide (US 2007/0081827).
Regarding claim 8, Zhang teaches a submarine optical communication apparatus (Apparatus of Fig. 3 with the control circuit implementation of Fig. 8) comprising: an optical component configured to process an optical signal output from an optical communication apparatus (Fig. 3, optical component OS); a control unit configured to control the optical component according to a control scheme of the optical component (Fig. 8, control unit comprises Micro controller unit and Drive circuit; paragraph [0138], in FIG. 8, a part in a large solid line frame is the control circuit. Further refer to FIG. 3, and the control circuit includes: a micro controller unit and a drive circuit), the control unit comprises a programmable logic circuit that performs a control operation for the optical component according to the control scheme of the optical component (Fig. 8, control unit comprises programmable logic circuit Micro controller unit and Drive circuit); and a reception unit (Fig. 8, Control command demodulation circuit; Fig. 6 shows the reception unit comprising the Control command demodulation circuit and PD1; paragraph [0118], the control command demodulation circuit and the first detection circuit share the first photodetector (PD 1) and the transimpedance amplifier) configured to receive the optical signal and a control signal, convert the control signal into an electric signal (paragraph [0117], the first photodetector generates the current by using optical power received by the first photodetector; the current passes through the transimpedance amplifier, and the transimpedance amplifier outputs an electrical signal to the control command demodulation circuit…obtaining the control command by means of demodulation…), and output the converted signal to the control unit (paragraph [0140], the control signal of the control command demodulation circuit is received), wherein the control unit changes a logic configuration of the programmable logic circuit in order to switch a control scheme of the optical component in response to the control signal converted into the electric signal (paragraph [0140], if the control signal of the control command demodulation circuit is received, a drive instruction is output so that the drive circuit drives the optical switch to switch to the second working mode i.e. the drive instruction causes the change in logic configuration of the logic circuit based on the control signal (no drive instruction leads to no change); paragraph [0180], The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state) and the programmable logic circuit performs the control operation based on the control scheme configured by the changed logic configuration (Fig. 8, control signal is received by the control unit and a drive instruction is output to change the control scheme of the optical component OS; paragraph [0140], if the control signal of the control command demodulation circuit is received, a drive instruction is output, so that the drive circuit drives the optical switch to switch to the second working mode; paragraph [0164], where further refer to FIG. 6 and the descriptions thereof. In FIG. 15, after converting an optical signal into an electrical signal, the PD demodulates, by using the subsequent control command demodulation circuit, a control command (control command) modulated on the optical signal, and sends the control command to the MCU. The MCU sends a drive signal (signal to change control scheme of the optical component) to the optical switch by using the drive circuit, so as to drive the corresponding optical switch to change a working state). Zhang doesn’t explicitly state in paragraph 38 that the reception unit receives the optical signal and a control signal, but paragraph 143 states “and a branching unit that couples a part of the optical signal on which a control command is modulated”. Hence, it would have been obvious to one of ordinary skill in the art to realize that the reception unit receives the optical signal and a control signal which is then converted to an electrical signal to be received by the control command reception unit.
Although Zhang teaches changing the logic configuration of the programmable logic circuit in order to switch the control scheme of the optical component, Zhang doesn’t teach that the optical component monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light.  
Ide teaches an optical component (Fig. 1, component 10) that monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light (Fig. 7, steps s1-s4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical component taught by Zhang and to incorporate power monitoring functions as taught by Ide in order to achieve an optical component that can have improved sensitivity (Ide: paragraph [0010], lines 7-9). 
Regarding claim 18, Zhang teaches a submarine optical communication system comprising: an optical communication apparatus configured to output an optical signal and a control signal (Fig. 3, Input signal received from an optical communication apparatus; paragraph [0143], lines 1-5); and a submarine optical communication apparatus (Apparatus of Fig. 3 with the control circuit implementation of Fig. 8) configured to receive the optical signal and the control signal from the optical communication apparatus (paragraph [0117], the first photodetector generates the current by using optical power received by the first photodetector; the current passes through the transimpedance amplifier, and the transimpedance amplifier outputs an electrical signal to the control command demodulation circuit…obtaining the control command by means of demodulation…), wherein the submarine optical communication apparatus comprises: an optical component configured to process an optical signal output from an optical communication apparatus (Fig. 3, optical component OS); a control unit configured to control the optical component according to a control scheme of the optical component (Fig. 8, control unit comprises Micro controller unit and Drive circuit; paragraph [0138], in FIG. 8, a part in a large solid line frame is the control circuit. Further refer to FIG. 3, and the control circuit includes: a micro controller unit and a drive circuit), the control unit comprises a programmable logic circuit that performs a control operation for the optical component according to the control scheme of the optical component (Fig. 8, control unit comprises programmable logic circuit Micro controller unit and Drive circuit); and a reception unit (Fig. 8, Control command demodulation circuit; Fig. 6 shows the reception unit comprising the Control command demodulation circuit and PD1; paragraph [0118], the control command demodulation circuit and the first detection circuit share the first photodetector (PD 1) and the transimpedance amplifier) configured to receive the optical signal and a control signal, convert the control signal into an electric signal (paragraph [0117], the first photodetector generates the current by using optical power received by the first photodetector; the current passes through the transimpedance amplifier, and the transimpedance amplifier outputs an electrical signal to the control command demodulation circuit…obtaining the control command by means of demodulation…), and output the converted signal to the control unit (paragraph [0140], the control signal of the control command demodulation circuit is received), wherein the control unit changes a logic configuration of the programmable logic circuit in order to switch a control scheme of the optical component in response to the control signal converted into the electric signal (paragraph [0140], if the control signal of the control command demodulation circuit is received, a drive instruction is output so that the drive circuit drives the optical switch to switch to the second working mode i.e. the drive instruction causes the change in logic configuration of the logic circuit based on the control signal (no drive instruction leads to no change); paragraph [0180], The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state) and the programmable logic circuit performs the control operation based on the control scheme configured by the changed logic configuration (Fig. 8, control signal is received by the control unit and a drive instruction is output to change the control scheme of the optical component OS; paragraph [0140], if the control signal of the control command demodulation circuit is received, a drive instruction is output, so that the drive circuit drives the optical switch to switch to the second working mode; paragraph [0164], where further refer to FIG. 6 and the descriptions thereof. In FIG. 15, after converting an optical signal into an electrical signal, the PD demodulates, by using the subsequent control command demodulation circuit, a control command (control command) modulated on the optical signal, and sends the control command to the MCU. The MCU sends a drive signal (signal to change control scheme of the optical component) to the optical switch by using the drive circuit, so as to drive the corresponding optical switch to change a working state). Zhang doesn’t explicitly state in paragraph 38 that the reception unit receives the optical signal and a control signal, but paragraph 143 states “and a branching unit that couples a part of the optical signal on which a control command is modulated”. Hence, it would have been obvious to one of ordinary skill in the art to realize that the reception unit receives the optical signal and a control signal which is then converted to an electrical signal to be received by the control command reception unit.
Although Zhang teaches changing the logic configuration of the programmable logic circuit in order to switch the control scheme of the optical component, Zhang doesn’t teach that the optical component monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light.  
Ide teaches an optical component (Fig. 1, component 10) that monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light (Fig. 7, steps s1-s4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical component taught by Zhang and to incorporate power monitoring functions as taught by Ide in order to achieve an optical component that can have improved sensitivity (Ide: paragraph [0010], lines 7-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637